






PIEDMONT OFFICE REALTY TRUST, INC.
2010 LONG-TERM INCENTIVE PROGRAM
AWARD AGREEMENT




__________, 2011
[Name]
[Address]
Dear [Name]:
Piedmont Office Realty Trust, Inc. (“Piedmont”) maintains the Piedmont Office
Realty Trust, Inc. Long-Term Incentive Program (“LTIP”), a component of the
Piedmont Office Realty Trust, Inc. 2007 Omnibus Incentive Plan (the “Plan”). You
have been selected by the Compensation Committee of the Board of Directors (the
“Board”) to receive an award under the 2010 LTIP (the “LTIP Award”), equal to
the number of shares of Stock (the “Target Amount”) set forth below, which may
be earned pursuant to Section 2 below. The percentage of your Target Amount that
you earn will depend on the performance of Piedmont during the applicable
performance periods specified below (the “Interim Performance Periods”).
Capitalized terms used but not defined in this Award Agreement have the meanings
given those terms in the Plan and/or the LTIP. For purposes hereof, references
to the LTIP shall be deemed to include the Plan.


1.Establishment of Interim Performance Period and Target Amount. You have been
granted an LTIP Award, with a related Target Amount, for each of the Interim
Performance Periods described in the following table, which may be payable to
you pursuant to Section 2 below:


Target Amount
 
Interim Performance Period
 
January 1, 2010-December 31, 2010
1/6th of Target Amount
January 1, 2010-December 31, 2011
½ of Target Amount, Cumulative
January 1, 2010-December 31, 2012
100% of Target Amount, Cumulative



2.Determination of LTIP Award Payout. The threshold, target and maximum
Performance Levels applicable to your LTIP Award are based on Piedmont's Total
Shareholder Return (“TSR”) for the applicable Interim Performance Period
relative to the TSR of the companies in Piedmont's Peer Group. Following the end
of each Interim Performance Period, the Committee shall review, and at their
sole discretion, determine the extent to which the Performance Levels were in
fact satisfied for the Interim Performance Period, if at all, and the percentage
of your Target Amount payable to you in accordance with the following schedule,
subject to any adjustment by the Committee in its discretion in accordance with
the LTIP:






--------------------------------------------------------------------------------




Performance Level
Peer Group Percentile Ranking
Percentage of Target Amount Payable
Maximum or above
75th percentile or above
200%
Target
Median
100%
Threshold
25th percentile
50%
Below Threshold
below 25th percentile
—%



If the Peer Group Percentile Ranking is between the Threshold and Target
Performance Levels or between the Target and Maximum Performance Levels, the
percentage of the Target Amount payable shall be determined by linear
interpolation.


3.Settlement of LTIP Awards. Subject to Section 4 hereof, the percentage (if
any) of your Target Amount that is payable with respect to an Interim
Performance Period shall be paid by Piedmont in the calendar year after the end
of such Interim Performance Period. Payments hereunder shall be made in shares
of Stock, cash, or a combination thereof, in accordance with the LTIP, as
determined by the Committee in its sole discretion. You will have no rights as a
stockholder with respect to any shares under this LTIP until awarded and paid.


4.Special Vesting on Termination of Employment. Except as otherwise provided in
this Section 4, you will not be entitled to any portion of the LTIP Award with
respect to an Interim Performance Period ending after your termination of
employment. In the event of your termination of employment during an Interim
Performance Period due to (a) termination by Piedmont without Cause, (b)
termination by you with Good Reason, (c) your death or Disability, (d) the
expiration of your employment agreement due to non-renewal by Piedmont, or (e) a
Change of Control (as defined in the 2007 Omnibus Incentive Plan), you will be
entitled to payment of a portion of your LTIP Award for such Interim Performance
Period based on Piedmont's TSR relative to the TSR of the companies in the Peer
Group determined as of the date of your termination of employment. The
percentage of the total Target Amount earned pursuant to Section 2 will then be
multiplied by a fraction, the numerator of which equals the number of days
during the Performance Cycle that you were actively employed by Piedmont, and
the denominator of which equals the number of days in the Performance Cycle. The
resulting amount shall then be reduced by any amount previously paid to you for
an Interim Performance Period and the remainder will be paid by Piedmont 90 days
after your termination of employment occurs.


5.Definitions. To the extent not defined in this Award Agreement, capitalized
terms shall have the meanings set forth in the LTIP or Plan.


6.409A Compliance. The parties intend that payments under this LTIP Award
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and Piedmont shall have complete discretion to interpret and construe
this LTIP Award Agreement and any associated documents in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A. If for any reason, such as imprecision in drafting, any provision
of this LTIP Award Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by Piedmont in




--------------------------------------------------------------------------------




a manner consistent with such intent, as determined in the discretion of
Piedmont. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this LTIP Award Agreement providing for the payment
of any amounts or benefits that are considered nonqualified deferred
compensation under Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A, and, for purposes of any such provision of
this LTIP Award Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “such a separation from service.” The
determination of whether and when a separation from service has occurred for
proposes of this LTIP Award Agreement shall be made in accordance with the
presumptions set forth in Section 1.409A-1(h) of the Treasury Regulations. Any
provision of this LTIP Award Agreement to the contrary notwithstanding, if at
the time of the your separation from service, Piedmont determines that you are a
“specified employee,” within the meaning of Code Section 409A, then to the
extent any payment that you are entitled to under this LTIP Award Agreement on
account of your separation from service would be considered nonqualified
deferred compensation under Code Section 409A, such payment shall be paid at the
date which is the earlier of (i) six (6) months and one day after your
separation from service and (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments delayed pursuant to this
Section 6 shall be paid to you in a lump-sum. Piedmont makes no representation
or warranty and shall have no liability to you or any other person if any
provisions of this LTIP Award Agreement are determined to constitute deferred
compensation subject to Code Section 409A, but do not satisfy an exemption from,
or the conditions of, Code Section 409A.


7.Forfeiture. Except for as otherwise provided in Section 4, if your employment
with Piedmont or a subsidiary of Piedmont (“Subsidiary”) is terminated
voluntarily or by Piedmont or a Subsidiary for Cause, then you will forfeit your
right to receive any cash or shares of Stock pursuant to this LTIP Award.


8.Miscellaneous. The percentage of your LTIP Award earned and settlement of your
earned LTIP Award (if any) are governed by this LTIP Award Agreement and the
LTIP. All provisions of your LTIP Award are subject to the terms and conditions
set forth in the LTIP, which are hereby incorporated into this LTIP Award
Agreement by this reference. To the extent the terms of this LTIP Award
Agreement are inconsistent with or modify, amend of supplement any provisions of
the LTIP, the terms of the LTIP will have precedence over this LTIP Award
Agreement.
The LTIP Award constitutes a contingent and unsecured promise of Piedmont and
you have only the rights of a general unsecured creditor of Piedmont, including,
but not limited to, any rights in respect of settlement of your LTIP Award. You
will not be a stockholder with respect to the shares of Stock corresponding to
your LTIP Award unless and until your LTIP Award is converted to shares.












--------------------------------------------------------------------------------




If you agree to the foregoing terms and conditions, please execute both copies
of this LTIP Award Agreement and return one such executed original copy to
Piedmont.


Sincerely,


Piedmont Office Realty Trust, Inc.
By:_________________________
Name:_________________
Title:__________________
Date:__________________


I hereby accept the LTIP Award described in this LTIP Award Agreement in
accordance with the terms and conditions set forth herein and in the Plan and
LTIP


Name:____________________


Date:_____________________








